The Court has been asked to sign a "stipulated judgment." Although defendant is not represented by counsel, defendant is a corporation and is therefore presumed to be relatively sophisticated as defendants in these sorts of cases go. The Court is therefore willing to sign the judgment, provided that the officers of defendant corporation understand:
1) If they simply did not .contest the action and allowed judgment to be taken against the corporation, the interest awarded would be 6% (the amount the law prescribes in cases where the parties have not agreed on another amount) rather than the 14% provided in the stipulation; and
2) If they did not contest the action and allowed judgment to be taken against the corporation, no attorney fees would be awarded unless there was a provision for such fees in the contract or unless some extraordinary circumstance justified an award of attorney fees.
The defendants may have reasons to agree to a judgment substantially greater than would be taken against them if they simply did not appear. If so, the Court will sign such a judgment. If not, plaintiff remains free to take a default judgment for the principal amount of the debt plus interest at the legal rate of 6% and court costs of $5C.